DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 have been presented and pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 14, the phrase “it is” is unclear & indefinite as to what “it is” refers to in the context of the claimed invention.  This applies to all of the pending claims & the examiner advises the applicant to avoid using such phrase in claim language.
In line 19, the phrase “corresponding data flow control signal” lacks proper and clear antecedent basis.

In claim 11;
In line 5, the phrase “it is” is unclear & indefinite as to what “it is” refers to in the context of the claimed invention.  This applies to all of the pending claims & the examiner advises the applicant to avoid using such phrase in claim language.
In line 11, the phrase “data flow control signal” lacks proper and clear antecedent basis.
In line 15, the phrase “transmitting…in a normal mode” & the intended meaning of the phrase is unclear & vague from the context of the recited claimed invention (i.e., it is unclear as to whether & where the second data is transmitted to).  For example, if the second data is transmitted to the corresponding computation circuit, it appears that the normal mode and the computation mode have the same function, or it is unclear as to whether the normal mode only perform transfer operation without performing computation.  The examiner notes that many different functional/operational interpretations can be given to the phrase; therefore, the phrase is vague and indefinite.

Allowable Subject Matter
Claims 2-3, 5-10, 12-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higham et al. (US 2014/0115195 A1) and/or (US 2015/0242334 A1).
The examiner notes that the (334) & (195) references are directed to the same system/invention/assignee with different covered areas of detailed descriptions (e.g., see figure 1 of the (334) reference and figure 3 of the (195) reference); therefore, the examiner relies on the both of the reference teachings for this rejection.  The applicant should carefully consider the entire teachings of the above two references.
For the simplicity of the discussions, the examiner will use (195) reference for the teachings of the claimed invention; which teaches the functionally equivalent teachings of the recited claimed invention, when the examiner applies Broadest Reasonable Interpretation, as follows:

Claims 1, 4, 11 & 14		Teachings of Higham (195) reference
1.A memory apparatus embedded with a computing function, comprising: 
Figures 2-3, (200 & 300)
a memory array comprising a plurality of block groups, wherein each of the plurality of the block groups comprises a plurality of memory blocks; 
Figure 3, (120, M1….Mn) & (130)
a plurality of data flow controllers respectively coupled to the plurality of the block groups and configured to respectively select transmission paths of data of the plurality of the memory blocks in the plurality of the block groups according to a plurality of data flow control signals;
Figure 3, plurality of (154) respectively coupled to the (120, M1…Mn) 
 a plurality of computation circuits respectively coupled to the plurality of the data flow controllers and configured to compute a first data from the corresponding memory block in a computation mode; 
Operations of figures 4-5 of the figure 3 system for transferring data in SIMD mode
a data bus coupled to the plurality of the data flow controllers and transmitting a second data with the corresponding memory block in a normal mode; and 
Figure 2-3, (142/144) coupled to (154) and transmitting data to and from the teachings of Par. 38 & 51 and Figures 4-5, “DMA 212 is provided to directly transfer data between various devices of …system 100”; The examiner notes that the DMA operations with various devices of figure 1 (i.e., data transfer between 120 & 320/310) teaches the functional equivalence of the normal mode.
a control logic circuit coupled to the memory array, the plurality of the data flow controllers, and the plurality of the computation circuits, 
Figures 2- 3, the operations of (110) between (200) & (300) 
the control logic circuit configured to determine whether currently it is the normal mode 
Figures 4-5, Par. 38 & 51, “DMA 212 is provided to directly transfer data between various devices of …system 100”; The examiner notes that the DMA operations with various devices of figure 1 (i.e., data transfer between 120 & 320/310) teaches the functional equivalence of the normal mode.
or the computation mode, and accordingly provide the plurality of the data flow controllers with the plurality of the data flow control signals, 
Operations of figures 4-5 of the figure 3 system for transferring data in SIMD mode
wherein each of the plurality of the data flow controllers transmits the first data from the corresponding memory block to the corresponding computation circuit according to the corresponding data flow control signal to compute the first data.  
Figure 2-3, (142/144) coupled to (154) and transmitting data to and from the teachings of Par. 38 & 51 and Figures 4-5, “DMA 212 is provided to directly transfer data between various devices of …system 100”; The examiner notes that the DMA operations with various devices of figure 1 (i.e., data transfer between 120 & 320/310) teaches the functional equivalence of the normal mode.

 
4. The memory apparatus according to claim 1, wherein a parallel transmission of the first data is performed between the memory blocks and the corresponding computation circuits.  
Figure 3-5, par 50, “core 300 may process multiple data streams in parallel”


11. An operation method of a memory apparatus adapted for a memory apparatus comprising
Figures 2-3, (200 & 300)
 a plurality of block groups and a plurality of computation circuits, 
Figure 3, (120) & (130)
wherein each of the plurality of the block groups comprises a plurality of memory blocks, and 
Figure 3, (120, M1….Mn)
the operation method comprises following steps: determining whether currently it is a normal mode
Figures 4-5, Par. 38 & 51, “DMA 212 is provided to directly transfer data between various devices of …system 100”; The examiner notes that the DMA operations with various devices of figure 1 (i.e., data transfer between 120 & 320/310) teaches the functional equivalence of the normal mode.
 or a computation mode, and 
Figure 3, Par 50, “SIMD mode”
accordingly providing a plurality of data flow controllers respectively coupled to the plurality of the block groups with a plurality of data flow control signals; 
Figure 3, plurality of (154) respectively coupled to the (120, M1…Mn) 
selecting transmission paths of data of the plurality of the memory blocks of the plurality of the block groups respectively through the plurality of the data flow controllers according to the plurality of the data flow control signals; 
Figure 3, the operations of plurality of (154) respectively coupled to the (120, M1…Mn) 
in a computation mode, according to the data flow control signal, a first data from the corresponding memory block is transmitted to the corresponding computation circuit, so that the corresponding computation circuit computes the first data from the corresponding memory block; and 
Operations of figures 4-5 of the figure 3 system for transferring data in SIMD mode
transmitting a second data with the corresponding memory block in a normal mode.  
Figures 4-5, Par. 38 & 51, “DMA 212 is provided to directly transfer data between various devices of …system 100”; The examiner notes that the DMA operations with various devices of figure 1 (i.e., data transfer between 120 & 320/310) teaches the functional equivalence of the normal mode.

14. The operation method of the memory apparatus according to claim 11, wherein a parallel transmission of the first data is performed between the memory blocks and the corresponding computation circuits.  
 
Figure 3-5, par 50, “core 300 may process multiple data streams in parallel”

As can be seen from the above detailed teachings, the Higham reference does not expressly or identically labels the modes of operations as the “computation” and the “normal” modes; however, the examiner notes that equivalent functional/operational teachings of the recited claimed functions/recitations of data transmission paths controlled by the modes of operations are taught by the HIgham reference, when the examiner applies the Broadest Reasonable Interpretation as discussed above in details.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the above teachings of the Higham reference for the functionally equivalent reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181